Citation Nr: 1422357	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California



THE ISSUE

Entitlement to an effective date earlier than November 27, 2005, for the assignment of a 10 percent disability rating for tinnitus.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1963 to November 1967.  His awards and decorations include the Combat Infantryman Badge (CIB) and the Bronze Star Medal.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2009 rating decisions issued by the RO.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

After vacating the previous January 2014 Board decision in this case, the appeal is being remanded to the RO in Oakland, California to schedule a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  On January 9, 2014, the Board issued a decision denying the Veteran an effective date earlier than November 27, 2005, for the assignment of a 10 percent disability rating for tinnitus.  

2.  However, on January 2, 2014, prior to the issuance of the Board decision, the Board received the Veteran's request for a hearing before a Veterans Law Judge at the RO.  This request was not associated with the claims folder prior to the Board's January 9, 2014 decision.  
  


CONCLUSION OF LAW 

The January 9, 2014 Board decision addressing the issue of an effective date earlier than November 27, 2005, for the assignment of a 10 percent disability rating for tinnitus, is vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an 
appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2013).  

A prejudicial failure to afford the Veteran a personal hearing is one particular example of a due process of law violation.  See 38 C.F.R. § 20.904(a)(3).  In the present case, on January 2, 2014, prior to the issuance of the Board decision, the Board received the Veteran's request for a hearing before a Veterans Law Judge at the RO.  This hearing must be scheduled before deciding this appeal.  



ORDER TO VACATE

The January 9, 2014 Board decision addressing the issue of effective date earlier than November 27, 2005, for the assignment of a 10 percent disability rating for tinnitus, is vacated.  




REMAND

In January 2014, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  The request is timely, received within 90 days of the October 2013 letter sent to the Veteran and his representative  See generally 38 C.F.R. § 20.1304 (2013).  Yet no such hearing has been held, and the Veteran's hearing request has not been withdrawn.  

Thus, the pending hearing request must be addressed before deciding this appeal, with notice sent to the Veteran's address of record.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).  

Because the requested hearing is to be scheduled at the RO, a remand to the RO in Oakland, California is required in order to accomplish this. 

Accordingly, the case is REMANDED for the following action:

The RO in Oakland, California should take all indicated action in order to schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge at the earliest opportunity, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, this should be documented in the record.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


